Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 8/17/2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Seidleck on 8/26/2022.

The application has been amended as follows: 
1.	(Currently Amended)  A semiconductor device, comprising: 
a substrate;
a first semiconductor structure on the substrate;
a second semiconductor structure on the first semiconductor structure; and
a light-emitting structure located between the first semiconductor structure and the second semiconductor structure, and including a first multiple quantum well structure containing aluminum and three semiconductor stacks, 
wherein each of the three semiconductor stacks is stacked by a well layer and a barrier layer, and in each of the three s, the well layer has a thickness larger than a thickness of the barrier layer, and
wherein the light-emitting structure emits an incoherent light, the well layer and the barrier layer in each of the three semiconductor stacks include the same quaternary semiconductor material, the well layer has no strain with respect to the substrate, the well layer has a first Al content percentage, and the barrier layer has a second Al content percentage larger than the first Al content percentage

2.	(Cancelled)  
3.	(Currently Amended)  The semiconductor device of claim 1, wherein the first multiple quantum well structure comprises AlGaInAs.
4.	(Original)  The semiconductor device of claim 1, wherein the barrier layer comprises Alx1Gay1In1-x1-y1As, in which 0<1-x1-y1< 0.53.
5.	(Original)  The semiconductor device of claim 1, wherein the well layer comprises Alx2Gay2In1-x2-y2As, in which 1>1-x2-y2>0.53.
6.	(Currently Amended)  The semiconductor device of claim 1, wherein a ratio of the thickness of the well layer to the thickness of the barrier layer is larger than 
7.	(Cancelled)
8.	(Cancelled)  
9.	(Previously Presented)  The semiconductor device of claim 1, wherein a ratio of the second Al content percentage to the first Al content percentage is larger than or equal to 1.5 and is less than or equal to 3.5.
10.	(Previously Presented)  The semiconductor device of claim 1, wherein the first Al content percentage is in a range of 30% to 35%.
11.	(Previously Presented)  The semiconductor device of claim 1, wherein the second Al content percentage is in a range of 70% to 95%.
12.	(Cancelled)
13.	(Original)  The semiconductor device of claim 1, wherein the light-emitting structure emits a radiation having a peak wavelength in a range of 800 nm to 3000 nm during an operation. 
14.	(Original)  The semiconductor device of claim 1, further comprising a first electrode under the first semiconductor structure and a second electrode on the second semiconductor structure.
15.	(Original)  The semiconductor device of claim 14, wherein the second electrode comprises a main electrode and a plurality of extension electrodes connected to the main electrode.
16.	(Original)  The semiconductor device of claim 14, further comprising a reflective structure under the first semiconductor structure.
17.	(Cancelled)  
18.	(Cancelled)  
19.	(Cancelled)
20.	(Cancelled)  
21.	(Cancelled)
22.	(Cancelled)
23. 	 (Cancelled)

24.	(Cancelled)

25.      (Cancelled) . 
 26. (Amended) The semiconductor device of claim 1, further comprising a first electrode under the first
semiconductor structure and a second electrode on the second semiconductor structure, the first
semiconductor structure has a first portion with a first width and a second portion with a second
width, the second portion is closer to the light emitting structure than the first portion, and the first
width is larger than the second width.  

27.       (Cancelled) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached 8am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816